Citation Nr: 0100657	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability to include spondylolisthesis and spina bifida 
occulta.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1960 to 
March 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which declined to reopen a previously denied claim of 
service connection for spondylolisthesis of L5 and spina 
bifida occulta.


FINDINGS OF FACT

1.  Entitlement to service connection for spondylolisthesis 
of L5 and spina bifida occulta was denied by the RO in an 
August 1990 determination from which a timely appeal was not 
initiated by the veteran.

2.  The additional evidence submitted since the August 1990 
denial (consisting of a letter from a private physician, 
dated in April 1999) is not probative of the issue at hand 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The August 1990 RO determination, denying service 
connection for spondylolisthesis of L5 and spina bifida 
occulta, is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 1991)]; 38 C.F.R. § 19.192 (1990) [38 C.F.R. 
§ 20.1103 (2000)].

2.  New and material evidence to reopen the claim of service 
connection for low back disability, to include 
spondylolisthesis of L5 and spina bifida occulta, has not 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (1999); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.

II.  Analysis

The RO denied the veteran's claim of service connection for 
spondylolisthesis of L5 and spina bifida occulta in August 
1990.  He did not initiate an appeal within the one-year 
statutory period following notification sent to him at his 
last known address in September 1990.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.304.  Therefore, the RO's 
determination is final.  38 C.F.R. § 20.302(a).  With these 
considerations in mind, the Board must review all of the 
evidence he has submitted or that is otherwise associated 
with the claims file since the last final decision in August 
1990.

This additional evidence consists of a statement from R. 
Fuentes, M.D. dated April 30, 1999, describing the general 
state of the veteran's health.  The Board has carefully 
considered this additional evidence, but finds that it is not 
new and material sufficient to reopen the claim of low back 
disability to include service connection for 
spondylolisthesis and spina bifida occulta.

The April 1999 private medical statement merely states, in 
pertinent part, that a 1992 back X-ray study shows 
degenerative joint disease transitional S-1 with 
spondylolysis, spondylolisthesis, and spina bifida occulta.  
The doctor's statement mentions a number of other health 
problems not pertinent to the back.  This recently-furnished 
statement from Dr. Fuentes is, in essence, a general 
description of the state of the veteran's health.  The 
evidence is not new and material.  See 38 C.F.R. § 3.156.  
The current assertions contain essentially the same medical 
findings and diagnoses as those in prior records and which 
were previously considered by the RO.  Such evidence, 
although new, is merely cumulative.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  

The new evidence is no different than prior evidence, such as 
the December 1961 Army medical records indicating 
spondylolisthesis of L5 and spina bifida occulta, already 
considered by the RO in its initial determination.  It merely 
describes the veteran's medical condition since 1988 (years 
after his separation from active service in 1962), and it is 
not material as it is relevant only to the current state of 
his general health.  In addition, the veteran's own 
statements since the August 1990 determination, specifically 
the notice of disagreement received in June 1999 and the 
notice of appeal received in September 1999, simply reiterate 
the initial claim of spondylolisthesis and spina bifida 
occulta.  Thus, the newly-submitted evidence is not material 
as it does not address the issue at hand; namely, whether any 
of the veteran's back disabilities originated in or were 
aggravated by service.  Hence, this evidence is not material 
and cannot serve to reopen the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims file since the last, final August 1990 RO 
determination is cumulative, and by itself or in conjunction 
with evidence previously assembled, is not so significant 
that it must be considered to decide fairly the merits of the 
claim.  As such, new and material evidence has not been 
submitted and the claim of service connection for a low back 
disorder, to include spondylolisthesis and spina bifida 
occulta, is not reopened.  38 C.F.R. § 3.156(a).

It is noted that the veteran was notified of the August 1990 
rating decision by letter in September 1990.  The letter 
clearly explained the basis for the RO decision and informed 
him of his right to submit new evidence and appeal the 
determination in addition to other enumerated rights.  He did 
not submit new evidence in a timely manner, nor did he appeal 
the RO determination to the Board within one year thereafter.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.304.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability, to include 
spondylolisthesis and spina bifida occulta, is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals



 

